        Case 7:19-cv-06187-CS-PED Document 46 Filed 07/13/20 Page 1 of 1




DU BOC ALI v. COMBE
19Civ.61S7(CS)(PED)

ADDENDUM ORDER
                                                                                     ^24
       This Addendum Order is an integral part of an Order entered today governing the
confidential treatment of documents and/or information.


       Notwithstanding any other provision of the Order, no document may be filed under seal
with the Clerk of the Court without a further Order of this Court entered upon an application
addressed to the specific document(s) sought to be sealed. Any such application must include a
showing that the standards for sealing have been met. See Lugosch v. Pyramid Co. of
Onondasa,435F.3d 110, 119-20 (2d Cir. 2006).

       Notwithstanding any other provision of the Order, any such application " and any sealed
filing ~ shall be in compliance with Rule 11 of Judge SeibePs Individual Practices, as well as the
Standing Order and ECF Rules incorporated therein.


Dated; July 13,2020
       White Plains, N.Y.


                                                     SO-0TOEW0


                                                     pain     )avison, U. S. M. J.
